As filed with the Securities and Exchange Commission on August 28, 2013 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number:811-22668 ETF Series Solutions (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 ­­­­­ (Address of principal executive offices) (Zip code) Michael A. Castino, President ETF Series Solutions c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Avenue, 4th Floor Milwaukee, Wisconsin 53202 (Name and address of agent for service) 630-637-2724 Registrant's telephone number, including area code Date of fiscal year end: March 31, 2014 Date of reporting period:June 30, 2013 Item 1. Schedule of Investments. AlphaClone Alternative Alpha ETF Schedule of Investments June 30, 2013 (Unaudited) Shares Value COMMON STOCKS - 92.7% Advertising Agencies - 1.1% The Interpublic Group of Companies, Inc. $ Airlines - 1.9% Alaska Air Group, Inc. * United Continental Holdings, Inc. * Breweries - 1.0% Anheuser-Busch InBev NV - ADR Building Materials - 0.9% Builders FirstSource, Inc. * Cable/Satellite TV - 3.2% Comcast Corporation Liberty Global PLC * Liberty Media Corporation * Chemical Manufacturing - 2.1% Cytec Industries, Inc. LyondellBasell Industries NV Coffee & Tea Manufacturing - 1.1% Green Mountain Coffee Roasters, Inc. * Commercial Banks - 5.3% Bank Of America Corporation Central Pacific Financial Corporation * Citigroup, Inc. First Bancorp JP Morgan Chase & Co. Commericial Finance Services - 3.2% FleetCor Technologies, Inc. * Mastercard, Inc. Communications Equipment Manufacturing - 1.1% Motorola Solutions, Inc. Computer and Peripheral Equipment Manufacturing - 6.9% Apple, Inc. Hewlett-Packard Company Immersion Corporation * NCR Corporation * Data Processing, Hosting, and Related Services - 1.0% Citrix Systems, Inc. * Department Stores - 0.7% Sears Holdings Corporation * Electronic Components - 1.0% TE Connectivity, Ltd. Health Care Facilities - 1.0% HealthSouth Corporation * Home Builders - 1.5% DR Horton, Inc. NVR, Inc. * Hospitals - 2.0% HCA Holdings, Inc. Household Products - 1.0% Procter & Gamble Company Insurance - 9.7% American International Group, Inc. * Aon PLC Arch Capital Group, Ltd. * Berkshire Hathaway, Inc. * CNO Financial Group, Inc. Markel Corporation * Internet - 5.4% Equinix, Inc. * Google, Inc. * Pandora Media, Inc. * Yahoo!, Inc. * Internet & Catalog Retail - 3.5% Amazon.com, Inc. * ValueVision Media, Inc. * Investment Companies - 1.0% Oaktree Capital Group LLC Medical Equipment and Supplies - 1.0% Teleflex Incorporated Motion Picture and Video Production - 2.0% Time Warner, Inc. Newspaper Publishers - 3.1% News Corporation Oil, Gas & Consumable Fuels - 8.9% Chevron Corporation Enterprise Products Partners L.P. Goodrich Petroleum Corporation * Marathon Petroleum Corporation Pioneer Natural Resources Co. Plains All American Pipeline L.P. SandRidge Energy, Inc. * Valero Energy Corporation Western Refining, Inc. Pharmaceutical and Biomedical Manufacturing - 5.6% BioMarin Pharmaceutical, Inc. * Gilead Sciences, Inc. * Johnson & Johnson Pfizer, Inc. Teva Pharmaceutical Industries Ltd. - ADR Rail Transportation- 1.9% Canadian Pacific Railway, Ltd. Retail - 3.1% Home Depot, Inc. Lowe's Companies, Inc. PetSmart, Inc. Semiconductors - 3.1% MagnaChip Semiconductor Corporation * QUALCOMM, Inc. Telecommunications - 1.5% Clearwire Corporation * Television Broadcasting - 1.0% CBS Corporation Thrirfts & Mortgage Finance- 0.9% Nationstar Mortgage Holdings, Inc. * Tobacco Manufacturing - 1.9% Philip Morris International, Inc. Utility System Construction - 1.1% MasTec, Inc. * Waste Treatment and Disposal - 1.1% Stericycle, Inc. * Water Transportation - 0.9% Golar LNG, Ltd. TOTAL COMMON STOCKS (Cost $12,672,442) PREFERRED STOCKS - 0.9% Banks - 0.9% Itau Unibanco Holding SA TOTAL PREFERRED STOCKS (Cost $141,971) EXCHANGE TRADED FUNDS - 2.1% Financial Select Sector SPDR iShares Trust Russell 2000 ETF TOTAL EXCHANGE TRADED FUNDS (Cost $300,998) REAL ESTATE INVESTMENT TRUSTS - 4.2% Colony Financial, Inc. Simon Property Group, Inc. TOTAL REAL ESTATE INVESTMENT TRUSTS (Cost $640,793) MONEY MARKET FUNDS - 0.1% STIT - Liquid Assets Portfolio, 0.089% (a) TOTAL MONEY MARKET FUNDS (Cost $13,575) Total Investments (Cost $13,769,779) - 100.0% Liabilities in Excess of Other Assets - 0.0% ) TOTAL NET ASSETS - 100.0% $ Percentages are stated as a percent of net assets. * Non-income producing security (a) Annualized seven-day yield as of June 30, 2013 ADR American Depository Receipt The cost basis of investments for federal income tax purposes at June 30, 2013 was as follows+: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ +Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund’s previous fiscal year end.For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent semi-annual or annual report. Summary of Fair Value Disclosure at June 30, 2013 (Unaudited) The Fund utilizes various methods to measure the fair value of its investments on a recurring basis.Generally accepted accounting principals in the United States of America ("U.S. GAAP") establishes a hierarchy that prioritizes inputs to valuation methods.The three levels of inputs are: Level 1 - Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. Level 2 - Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 - Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund's own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The availability of observable inputs can vary from security to security and is affected by a wide variety of factors, including, for example, the type of security, whether the security is new and not yet established in the marketplace, the liquidity of markets, and other characteristics particular to the security. To the extent that valuation is based on models or inputs that are less observable or unobservable in the market, the determination of fair value requires more judgment. Accordingly, the degree of judgment exercised in determining fair value is greatest for instruments categorized in Level3. The inputs used to measure fair value may fall into different levels of the fair value hierarchy. In such cases, for disclosure purposes, the level in the fair value hierarchy within which the fair value measurement falls in its entirety, is determined based on the lowest level input that is significant to the fair value measurement in its entirety. The following is a summary of the inputs used to value the Fund's net assets as of June 30, 2013: Assets^ Level 1 Level 2 Level 3 Total Common Stocks $ $
